Order filed March 26, 2020.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                              NO. 14-20-00004-CV
                                ____________

NORTH CYPRESS MEDICAL CENTER OPERATING COMPANY, LTD.,
D/B/A NORTH CYPRESS MEDICAL CENTER AND DR. OZOCHUKWU
                     ODILI, Appellants

                                      V.

                        RANDY WHITE, Appellee


                  On Appeal from the 189th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2019-14054


                                   ORDER

     The reporter’s record in this accelerated appeal was due January 27, 2020.
See Tex. R. App. P. 35.1. We have issued two orders to Amanda King, the court
reporter, to file the record. The last order directed Amanda King to file the
reporter’s record by March 16, 2020. The record has not been filed. No
communication from Amanda King has been received.

      We order Amanda King to file the record in this appeal within 10 days of
the date of this order.



                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.